Exhibit 10(r)


BRINKER INTERNATIONAL, INC.
TERMS OF
BOARD OF DIRECTORS
RESTRICTED STOCK UNIT AWARD
[Quarterly Grant Date]
(“Award Date”)
Brinker International, Inc. (the “Company”), acting pursuant to Brinker
International, Inc. 1999 Stock Option and Incentive Plan For Non-Employee
Directors and Consultants, as amended (the “Plan”), hereby awards to you (the
“Participant”) a grant of such number of Restricted Stock Units as specified in
your Compensation Election Form (the “Award”). For purposes of the Award, a
“Restricted Stock Unit” means the right to receive a share of Stock, subject to
the satisfaction of all applicable terms and conditions. The Award is in all
respects subject to the provisions of the Plan (the terms of which are
incorporated herein by reference), these Award terms (the “Award Terms”) and
your Compensation Election Form.


1.Definitions. For purposes of the Award, the terms listed below are defined as
follows:
a.
Change in Control. The term “Change in Control” means:



i.
a sale, transfer or other conveyance of all or substantially all of the assets
of the Company on a consolidated basis; or



ii.
the acquisition of beneficial ownership (as such term is defined in Rule 13d-3
promulgated under the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”)) by any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act), other than the Company, directly or indirectly, of
securities representing 50% or more of the total number of votes that may be
cast for the election of directors of the Company; or



iii.
the failure at any annual or special meetings of the Company’s shareholders held
during the three-year period following a “solicitation in opposition,” as
defined in Rule 14a-6 promulgated under the Exchange Act, of a majority of the
persons nominated by the Company in the proxy materials mailed to shareholders
by the management of the Company to win election to seats on the Board (such
majority calculated based upon the total number of persons nominated by the
Company failing to win election to seats on the Board divided by the total
number of Board members of the Board as of the beginning of such three-year
period), excluding only those who die, retire voluntarily, are disabled






--------------------------------------------------------------------------------

        


or are otherwise disqualified in the interim between their nomination and the
date of the meeting.


b.
Committee. The term “Committee” means the Governance and Nominating Committee of
the Board.



c.
Disability. The term “Disability” means the Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.



d.
Separation from Service. The term “Separation from Service” means the
Participant incurs a “separation from service” (within the meaning of Section
409A of the Code) from the Company and all Related Companies.



e.
Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in these Award Terms will have the
meaning set forth in the Plan.



2.Grant of Award. Pursuant to Section 3 of the Plan, the Participant is hereby
awarded the number of Restricted Stock Units as provided in the Participant’s
Compensation Election Form. The Restricted Stock Units shall be fully vested as
of the Award Date.


3.Transfer of Shares. In payment of the Restricted Stock Units, at the
applicable time set forth in this Section 3 and subject to Section 4, the
Company will issue a number of shares of Stock to the Participant equal to the
number of Restricted Stock Units awarded in Section 2, and the Participant will
thereafter own such shares of Stock free of all restrictions described herein.
The Participant will have none of the rights of a stockholder of the Company
with respect to any shares of Stock underlying the Restricted Stock Units until
such time, if any, that the Participant has been determined to be a stockholder
of record by the Company’s transfer agent or one or more certificates of shares
of Stock are delivered to the Participant in settlement thereof.


a.    General Rule. Such shares of Stock will be issued to the Participant
during the 60-day period immediately following the Scheduled Payment Date. The
term “Scheduled Payment Date” will be determined by the Participant’s election
of one of the following:


i.
the one (1) year anniversary of the Award Date;

ii.
the four (4) year anniversary of the Award Date;

iii.
the Participant’s Separation from Service;



2

--------------------------------------------------------------------------------

        


iv.
one (1) year after the Participant’s Separation from Service; or

v.
two (2) years after the Participant’s Separation from Service.

If Participant does not affirmatively make a payment election (or fails to make
a timely election) with respect to the Restricted Stock Units, then such
Restricted Stock Units will be paid in accordance with Section 3.a(ii).
b.    Subsequent Deferral Elections. Notwithstanding the provisions of Section
3.a above, following the determination of the Scheduled Payment Date (as
provided in Section 3.a above), Participant may make one or more subsequent
elections deferring the Scheduled Payment Date resulting in a delay of the
distribution or payment of such Restricted Stock Units until such new date (the
“Deferred Payment Date”). Each deferral election must comply with the following:


i.
Each deferral election must be in writing to the Company;

ii.
Each deferral election must be made at least twelve (12) months prior to the
Scheduled Payment Date or subsequent Deferred Payment Date, as applicable;

iii.
Each deferral election must apply to all of the Restricted Stock Units;

iv.
Each deferral election shall satisfy the requirements of Section 409A(a)(4)(C)
of the Code;

v.
Each deferral election shall apply only to a payment election made pursuant to
Sections 3.a(ii), 3.a(iv), or 3.a(v) above;

vi.
Each deferral election shall not take effect until at least twelve (12) months
after the date on which such deferral election is made; and

vii.
Each such subsequent election shall defer distribution or payment for a period
of five (5) years from the Scheduled Payment Date or subsequent Deferred Payment
Date, as applicable.

If a Participant timely elects to defer payment of the Restricted Stock Units,
in accordance with Section 409A of the Code and this Section 3.b, then any
reference (other than in the second sentence of Section 3.a above) in these
Award Terms to the “Scheduled Payment Date” shall be deemed to refer to the
applicable Deferred Payment Date.
c.    Disability or Death. Notwithstanding Section 3.a and 3.b, upon the
Participant's Disability or death prior to the Scheduled Payment Date, such
shares of Stock will be issued to the Participant (or to the Participant's
beneficiary, in the event of the Participant's death) during the 60-day period
immediately following the date of the Participant's Disability or death, as
applicable.


d.    Change in Control. Notwithstanding Section 3.a and 3.b, upon the
occurrence of a Change in Control prior to the Scheduled Payment Date, such
shares of Stock will be issued to the Participant during the 60-day period
immediately following the effective date of the Change in Control, subject to
the terms and conditions of this Award.


3

--------------------------------------------------------------------------------

        




e.    Section 409A Payment Rules. Notwithstanding Sections 1.a or 3.d or any
other provision of these Award Terms to the contrary, if within the meaning of
Section 409A of the Code, a Change in Control does not constitute a change (a)
in the ownership or effective control of the Company, or (b) in the ownership of
a substantial portion of the assets of the Company, then the shares of Stock
payable in settlement of the Restricted Stock Units will be paid at the time
described above under Section 3 determined without regard to the occurrence of
the Change in Control. Furthermore, if the Company makes a good faith
determination that a payment (i) constitutes a deferral of compensation for
purposes of Section 409A of the Code, (ii) is made to the Participant by reason
of his or her Separation from Service and (iii) at the time such payment would
otherwise be made the Participant is a “specified employee” (within the meaning
of Section 409A of the Code, using the identification methodology selected by
the Company from time to time), the payment will be made no sooner than the
first day of the seventh month following the date of such Separation from
Service.


4.Dividends. The Participant will not be entitled to receive any cash dividends
or dividend equivalents with respect to the Restricted Stock Units. However, at
the same time that shares of Stock are issued under Section 3 above, the
Participant (or the Participant’s beneficiary) will also receive a lump sum cash
payment equal to the amount of cash dividends paid by the Company during the
period beginning on the Award Date and ending on the date of payment on the
number of shares of Stock issued to the Participant (or to the Participant’s
beneficiary).


5.Capital Adjustments and Reorganizations. The number of Restricted Stock Units
covered by the Award will be subject to equitable adjustment, as determined by
the Committee, to reflect any stock dividend, stock split, share combination,
separation, reorganization, liquidation or the like, of or by the Company.


6.Heirs and Successors. These Award Terms will be binding upon, and will inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.
Subject to the terms of the Plan, any benefits distributable to a deceased
Participant will be distributed to the beneficiary designated by the Participant
in writing filed with the Committee in such form as the Committee will require.
If a deceased Participant has failed to designate a beneficiary, or if the
designated beneficiary of the deceased Participant dies before the Participant
or before complete distribution of benefits due under the Plan, the amounts to
be distributed under the Plan will be distributed to the legal representative or
representatives of the estate of the last to die of the Participant and the
beneficiary.




4

--------------------------------------------------------------------------------

        


7.Taxes and Transaction Costs. The Participant will be solely responsible for
the payment of all taxes and transaction costs relating to the granting and
payment of the Restricted Stock Units and payment of any shares of Stock.


8.Administration. The authority to manage and control the operation and
administration of these Award Terms will be vested in the Committee, and the
Committee will have all powers with respect to these Award Terms as it has with
respect to the Plan. Any interpretation of these Award Terms by the Committee
and any decision made by it with respect to these Award Terms is final and
binding.


9.Relation to Plan. Notwithstanding anything in these Award Terms to the
contrary, the terms of these Award Terms will be subject to the terms of the
Plan, a copy of which may be obtained by the Participant from the office of the
Secretary of the Company. Any amendment to the Plan will be deemed to be an
amendment to these Award Terms to the extent that the amendment is applicable
hereto. These Award Terms may be amended by written agreement of the Participant
and the Company, without the consent of any other person.


10.Governing Law. The interpretation, performance, and enforcement of these
Award Terms will be governed by the laws of the State of Texas, without giving
effect to the principles of conflict of laws thereof and all parties, including
their successors and assigns, consent to the jurisdiction of the state and
federal courts of Texas.




5